DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 02/22/2022 are acknowledged.  
In light of claim amendments, the previous 112(b) paragraph rejection is withdrawn.  
However, the incorporation of new limitation in claim 1, a new ground(s) of rejection is made given that different interpretation of the previously applied references, newly found prior art and provides an explanation of the rejection.  
Response to Arguments
Applicant’s arguments filed on 02/22/2022 have been fully considered but they are not persuasive, see the reasons below.   
Applicants’ argue that the cited references fail to teach a compounded topical composition including between about 1% and about 15% gabapentin, recited antiviral component, and recited local anesthetic component.  
The newly cited art Khot et al, teach topical gabapentin for treating postherpetic neuralgia and other neuropathic pain, So, one would be motivated to include gabapentin in the antiviral topical compositions, because gabapentin is a nerve depressant and specifically useful in treating shingles. In addition, Ray et al teach that gabapentin can be included in the compounding medications, such as transdermal creams. So, there is a reasonable expectation of success of making compounded antiviral topical composition with gabapentin. 

Applicants argue that Ray is silent with respect to antiviral component and does not provide motivation to include the same. 
The purpose of Ray is to show the technology to make the compounded compositions including lidocaine and gabapentin etc. Both LidoVir’2012 and Miglio teach acyclovir and lidocaine ointments, which has grounded components. So, there is a reasonable expectation of success to make applicants composition based on the Ray teachings. 
With regard to applicants argue on Pavan-Livingston, the purpose of  art is to show the established equivalency of antiviral components. So, art established the fact that acyclovir, valacyclovir and faciclovir have comparable efficiencies in the treatment of HZ and HZO, particularly in terms of resolution of acute pain, rash, viral shedding etc. and further teach that these medications can be combined with other medications.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over LidoVir fact sheet (LidoVir Ointment Compunding Kit, 2012; herein after LidoVir’2012) or Miglio et al (EP 1762226 A2; see applicants filed IDS dated 03/18/2019) in view of Khot et al (British Journal of Dermatology, 2015, 173, 288-314), Acyclovir Tablets document (Drugs.com, Acyclovir Tablets - FDA prescribing information, side effects and uses, dated June 2013; see applicants filed IDS dated 03/18/2019), Ray et al (US 2013/0165429 A1) and Pavan-Langston (Ophthalmology, 2008, 115, S13-S20).     
For claim 1:
LidoVir’2012 teaches LidoVir ointment compounding kit provides 2.48 grams of micronized lidocaine HCl, and 2.48 grams of micronized acyclovir powder for incorporating into 57.2 grams of white petrolatum, and the resulting mixture is intended for topical use [see page 1 of 5 in attached document]. The 2.48 grams of lidocaine or acyclovir in 57.2 [or 57.2+2.48 grams of white petrolatum+active compound] falls in the range of 4.16% - 4.33%. 
Miglio teaches a topical composition of acyclovir and lidocaine, wherein the composition containing acyclovir in weight percentage ranging from 0.5 to 10 %, and lidocaine in weight percentage ranging from 0.5 to 3% and method of making etc. [see claim 1 and 4; see 0006, 0008-0015]. 
The differences between LidoVir’2012 or Miglio are as follows:
(i) LidoVir’2012 or Miglio are silent on gabapentin and its amount in between about 1% and about 15%.
(ii) LidoVir’2012 or Miglio are silent on ground oral tablets of antiviral component;
(iii) LidoVir’2012 or Miglio are silent on antiviral component other than acyclovir;
(iv) LidoVir’2012 or Miglio are silent on 5% lidocaine; 
(v) LidoVir’2012 or Miglio are silent on lidocaine 2.5% and prilocaine 2.5% cream in combination. 
With regard to (i) of above, Khot et al teach topical gabapentin for treating postherpetic neuralgia and other neuropathic pain [see Fig.1 and its corresponding text in the document], wherein 6% of gabapentin topical formulation was applied to the affected area [see 4th paragraph in the right column of page 300]. One would be motivated to include gabapentin in the antiviral topical compositions, because gabapentin is a nerve depressant and specifically useful in treating shingles as evidenced from the teachings of Khot et al. In addition, Ray et al teach that gabapentin can be included in the compounding medications, such as transdermal creams, which may include ~1% and ~15% of gabapentin [see 0069]. So, there is a reasonable expectation of success to make compounded topical composition with gabapentin. 
With regard to (ii) of above, the prior art teach micronized powder, and it can be interpreted as the powder was obtained from a solid or a tablet. Even the prior art does not teach antiviral component as ground tablet, but the solid form or tablets are known in the art. For example, Acyclovir tablets are commercially known [see Acyclovir Tablets – FDA prescribing information, side effects and uses, dated June 2013; see applicants filed IDS dated 03/18/2019]. In mixing the components, the ground form is preferable, because it dissolves easily or distributes evenly. It is a common sense and a skilled person in the art easily figure it out. 
Even if the above logic is ignored, the following prior art teach the advantages of grinding tablets, before mixing with other components in making the compositions:
 Ray et al teach a method of compounding medications with a transdermal cream for the topical administration of a compounded therapy, the method comprising: grinding up tablets of two or more medications into a fine powder of medication, and adding the fine powder of medication to a transdermal cream or gel such that the transdermal cream or gel allows for topical delivery of the two or more medications simultaneously. [See 0007-0008, 0015, and claim 16]. In addition, Ray et al further teach that the base composition may include lidocaine and/or prilocaine, and may comprise an equal amount of lidocaine and prilocaine, such as between approximately 2.0% and approximately 3.0% by weight of the transdermal cream [see 0036]. 
Though Ray et al silent on applicants’ antiviral components, but the technology provided by Ray et al is applicable or extrapolated to other drugs, absent evidence to the contrary. Moreover, Ray et al teach applicants’ lidocaine and prilocaine, and so the art is relevant or analogous. 
With regard to (iii) of above, at the outset, the recited antiviral components, viz, acyclovir, valaciclovir, penciclovir and famciclovir are known in the art as antiviral agent. Famciclovir is a prodrug, after oral administration, is rapidly metabolised to the highly bioavailable antiviral compound penciclovir. Though LidoVir’2012 or Miglio teach acyclovir in topical applications, the other recited antiviral components in the claim are expected to behave similarly. The known art in this field already established the equivalency of these antiviral components. For example, Pavan-Langston teach acyclovir, valacyclovir and faciclovir have comparable efficiencies in the treatment of HZ and HZO, particularly in terms of resolution of acute pain, rash, viral shedding etc. and further teach that these medications can be combined with other medications [see Abstract, and first paragraph on right column in page S15]. 
With regard to (iv) of above, both LidoVir’2012 or Miglio teach the concentration of antiviral component that falls within the range of applicants claimed range. However, claims require a lidocaine 5% ointment, but LidoVir’2012 teaches 4.16% - 4.33% of lidocaine. So, they differed in fraction of percentage. However, a skilled person in the art would always choose right effective amount, which can be achieved through a routine experimentation. 
Regardless, the differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
Also, if it is known to use A, and known to use B for the same purpose, then it is obvious to use both A and B, In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069. Thus, combining them flows logically from their having been individually taught in the prior art. 
With regard to (v) of above, Ray et al, in an analogous art, teach that the base composition may include lidocaine and/or prilocaine, and may comprise an equal amount of lidocaine and prilocaine, such as between approximately 2.0% and approximately 3.0% by weight of the transdermal cream [see 0036].
For claims 2-8:
Claims are further limited the recited concentration range for the acyclovir, lidocaine and prilocaine. 
Miglio teaches a topical composition of acyclovir and lidocaine, wherein the composition containing acyclovir in weight percentage ranging from 0.5 to 10 %, which overlaps with applicants claimed range. 
With regard to the concentrations of lidocaine and prilocaine, see the reasoning mentioned in ‘For claim 1’. 
For the gabapentin, see ‘For claim 1’ above. 
With regard to the percentages of lidocaine, since the percentages of individual components overlaps with that of the prior art, the recited percentages are expected. Alternatively, as explained in ‘For claim 1’ the amounts are result effective variables, and so, a skilled person in the art determine optimal amounts through a routine experimentation. 

For claims 9-19:
Claims are further limited to the incorporation of combination of other antiviral components, such as valaciclovir, famciclovir in addition to acyclovir in the composition. 
LidoVir’2012 or Miglio teach acyclovir in topical applications, the other recited antiviral components in the claim are expected to behave similarly. The known art in this field already established the equivalency of these antiviral components. For example, Pavan-Langston teach acyclovir, valacyclovir and faciclovir have comparable efficiencies in the treatment of HZ and HZO, particularly in terms of resolution of acute pain, rash, viral shedding etc. and further teach that these medications can be combined with other medications [see Abstract, and first paragraph on right column in page S15]. 
With regard to the concentrations or percentages of components, as mentioned above the cited art suggested possible concentrations range, but finding the optimal concentration ranges are considered as result effective variables, and a skilled person in the art determine the suitable range for a given drug through a routine experimentation. 
In general, the differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
Also, if it is known to use A, and known to use B for the same purpose, then it is obvious to use both A and B, In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069. Thus, combining them flows logically from their having been individually taught in the prior art. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants’ individual components in the composition and their pharmaceutical properties, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed composition with a reasonable expectation of success. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658